Citation Nr: 1710585	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  12-11 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to February 1991, and from January 2003 to September 2003.  Further, the record reflects that he had additional service in the Reserves.
This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that rating decision, service connection for hypertension was granted and an initial noncompensable rating was assigned for that disability.  The Veteran timely disagreed with the initial assigned rating for hypertension.

In January 2015, the Board denied service connection for head and neck disorders and remanded the claim for a higher initial rating for hypertension.


FINDING OF FACT

The Veteran's hypertension requires medication and is manifested by diastolic blood pressure readings predominantly at or near 100 or more; it is not manifested by predominant diastolic blood pressure of 110 or more or a predominant systolic blood pressure of 200 or more.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating, but no higher, for hypertension are met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, a July 2010 notice advised the Veteran of the evidentiary requirements for his initial service connection claim, and of the division of responsibility between the Veteran and VA for obtaining evidence.  The notice also informed the Veteran of the process by which disability ratings and effective dates are assigned.  Therefore, the Board finds that VA's duty to notify has been satisfied.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).  Here, service treatment records are associated with claims file, and all other available post-service treatment records and reports identified by the Veteran have also been obtained. 

The Veteran has been afforded multiple VA examinations during the period on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Each examination report contains the findings necessary to determine the severity of the Veteran's hypertension pursuant to the applicable rating criteria.  For those reasons, the Board finds the VA examinations of record adequate for determining the issue on appeal. See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As a final point, the Board notes substantial compliance with the January 2015 remand directives.  The Veteran was afforded a VA examination in February 2015, which, for the reasons indicated in the discussion below, was adequate to decide the claim.  Additionally, by a letter dated February 2015, the RO sought information regarding outstanding treatment records and informed the Veteran that he could submit various lay statements regarding the impact of his service-connected hypertension.  Thus, the Board concludes that substantial compliance with its remand directives has been achieved.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible, and no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Merits

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

Hypertension is rated under the rating schedule for the cardiovascular system, section 4.104, diagnostic code (DC) 7101.  For a compensable, 10 percent rating, the evidence must show diastolic pressure predominantly 100 or more; or systolic pressure predominantly 160 or more; or a history of diastolic pressure predominantly 100 or more which requires continuous medication to control.  38 C.F.R. § 4.104, DC 7101.  A 20 percent rating requires diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  Id. Any higher rating requires higher diastolic or systolic pressure readings.  See id.

A February 2008 VA treatment record showed a blood pressure of 122/83.  An April 2010 VA treatment record showed a blood pressure of 129/98.  A May 2010 record showed a blood pressure of 120/77.  In November 2010, blood pressure was 120/80.  In March 2011, blood pressure was 126/82.  In April 2011, blood pressure was 129/80.  In June 2011, blood pressure was 120/79.  In October 2011, blood pressure was 134/84.  In July 2012, blood pressure was 122/81.  In November 2012, blood pressure was 160/100.  In November 2013, blood pressure was 104/76.  In November 2014, blood pressure was 148/97.  In January 2015, blood pressure was 148/97.

The Veteran was afforded a VA examination in July 2010.  It was reported that the Veteran was placed on hypertension medications in 2007.  Blood pressure was recorded as 130/70.

The Veteran was afforded a VA examination in May 2011.  The use of Diovan daily was noted.  Blood pressure was measured three times and showed readings of 150/96, 145/97, and 147/101.

Treatment records from Cedars Medical Clinic and Tuomey Healthcare System are of record.  A December 2007 record shows readings of 153/87 and 151/98.  A January 2008 record shows a reading of 160/103, as well as readings of 163/98 and 169/107.  Additionally a reading of 183/109 was shown.  A November 2014 record shows a reading of 141/85.  A January 2015 record shows a reading of 163/94.  

The Veteran was afforded a VA examination in February 2015.  Again, daily use of Diovan was noted.  Blood pressure was measured three times and showed readings of 130/90, 128/92, and 132/90, with an average reading of 130/90.  There were no further complications or symptoms related to hypertension.  The examiner stated that hypertension does not impact the Veteran's ability to work.

In a February 2015 statement, the Veteran's wife stated that the Veteran misses time from work due to medical appointments to treat his hypertension.  The Veteran also stated that he has missed time from work due to his hypertension, in a statement dated February 2015.

After affording the Veteran the benefit of the doubt, the Board concludes that an initial 10 percent rating for hypertension is warranted.  That the Veteran's hypertension is continuously managed by medication is not in doubt.  Further, blood pressure readings of record are varied.  While there are several diastolic blood pressure readings below 100, DC 7101 only requires a history of diastolic readings predominantly 100 or more.  Historically, the Veteran had several readings greater than 100.  Moreover, at the May 2011 VA examination, the Veteran had diastolic readings of 101, 97, and 96.  Heightened diastolic readings at the February 2015 VA examination were also noted.  While the record does not show constant diastolic readings of 100 or more, such is not required.  Indeed, the record reflects diastolic readings near or above 100 predominantly.  Thus, while diastolic readings have varied, after affording the Veteran the benefit of the doubt, an initial 10 percent rating under DC 7101 is warranted.  

A rating in excess of 10 percent is not warranted.  As discussed above, higher ratings required diastolic readings of 110 or more or systolic readings of 160 or more predominantly.  38 C.F.R. § 4.104, DC 7101.  With regard to diastolic readings, there are no readings of 110 or greater.  With regard to systolic readings, there are no readings of 200 or more.  Thus, without any evidence of any systolic readings of 200 or more or any diastolic readings of 110 or greater, the Board cannot conclude that the criteria for a rating in excess of 10 percent for hypertension are met.  Indeed, without even a single such reading, diastolic blood pressure is not predominantly 110 or greater and systolic blood pressure is not predominantly 200 or greater.  Therefore, a rating in excess of 10 percent is not warranted for hypertension.

The record does not establish that the rating criteria are inadequate for rating the Veteran's hypertension.  Specifically, his symptoms of increased blood pressure and use of medication are contemplated by the appropriate rating criteria as set forth above.  In sum, the schedular criteria for hypertension contemplate the totality of the symptoms related to hypertension, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321 b)(1).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran and his wife have asserted that the Veteran has missed time from work due to his hypertension.  However, an August 2016 VA examination report notes that the Veteran has worked full time for the past 15 years at a paper company.  Additionally, the February 2015 VA examiner stated that hypertension does not impact the Veteran's ability to work.  While the Veteran may have missed time from work, there is no evidence that he is unemployable due to hypertension.  Thus, the issue of entitlement a TDIU has not been reasonably raised by the claimant or the record, and therefore need not be further addressed.


ORDER

An initial 10 percent rating for hypertension, but no higher, is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


